Case: 21-51193     Document: 00516505191         Page: 1     Date Filed: 10/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      October 12, 2022
                                  No. 21-51193
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   Melvin B. Daniels,

                                                           Plaintiff—Appellant,

                                       versus

   Attorney Israel Saucedo; Barrett Daffin Frappier;
   Christopher S. Ferguson; Jack O’Boyle & Associates,
   P.L.L.C.; SurfInvestor Incorporated 401K Amiga
   Resources, L.L.C.,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:21-CV-101
                            USDC No. 7:21-CV-109


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51193         Document: 00516505191                Page: 2        Date Filed: 10/12/2022




                                                No. 21-51193


             Melvin Daniels sued attorneys Israel Saucedo, Barrett Frappier, and
   Christopher Ferguson; law firm Jack O’Boyle & Associates; and SurfInvestor
   (collectively, the “Defendants”) 1 for wrongful eviction and unlawful lending
   practices. The district court granted Defendants’ motion to dismiss. We
   affirm.
             In 2004, Daniels purchased his home using two loans secured by the
   property. After Daniels failed to make payments on the loans, one of the
   mortgagees sold its interest in the property to SurfInvestor in a non-judicial
   foreclosure sale. SurfInvestor then filed an eviction suit and was awarded
   possession of the property. After being evicted, Daniels sued Defendants,
   asserting various federal and state law claims. 2 Defendants moved to dismiss
   for failure to state a claim. Daniels failed to file a response.
             The district court concluded Daniels’s claims against the attorney
   Defendants were barred because, under Texas law, attorneys are immune
   from suits brought by their client’s adversaries when the claims concern the
   attorney’s duties in representing a client. Turning to SurfInvestor, the court
   concluded Daniels both failed to plead which specific provisions SurfInvestor
   violated and failed to plead sufficient evidence to support his claims. The
   district court thus granted Defendants’ motion and dismissed all claims with
   prejudice.




             1
             SurfInvestor retained Mr. Ferguson and Jack O’Boyle & Associates for
   representation in eviction proceedings. The mortgagee, U.S. Bank National Association,
   and mortgage servicer, Gregory Funding, LLC, retained Messrs. Saucedo and Frappier for
   representation in foreclosure proceedings.
             2
             Specifically, Daniels asserted: (1) violations of the Fair Debt Collection Practices
   Act; (2) violations of the Truth in Lending Act; (3) wrongful foreclosure; (4) breach of
   contract; (5) slander of title; (6) slander of credit; (7) intentional or negligent infliction of
   emotional distress; and (8) civil rights violations pursuant to 42 U.S.C. § 1983.




                                                  2
Case: 21-51193       Document: 00516505191            Page: 3     Date Filed: 10/12/2022




                                           No. 21-51193


          On appeal, Daniels has entirely failed to brief why the district court
   erred in dismissing his case. He has therefore forfeited any error in that
   regard. Instead, Daniels generally reasserts his complaint’s boilerplate claims
   and argues, for the first time, that junior lienholders cannot foreclose on a
   property before satisfying the majority lienholder’s debt. We will not
   consider arguments raised for the first time on appeal. Rollins v. Home Depot
   USA, 8 F.4th 393, 397 (5th Cir. 2021) (“A party forfeits an argument by
   failing to raise it in the first instance in the district court . . . or by failing to
   adequately brief the argument on appeal.”).
                                                                       AFFIRMED.




                                             3